Citation Nr: 0510604	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION


The veteran served on active duty from July 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a left shoulder 
disability and right eye disability, for lack of new and 
material evidence.

The veteran submitted a timely notice of disagreement and 
appeal.  The Board issued a decision in December 2003, which 
reopened and remanded the veteran's claim for service 
connection for a left shoulder disability.  The question of 
whether the veteran provided new and material evidence for 
his right eye disability is currently before the Board.


FINDINGS OF FACT


1.  To the extent possible, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran does not have a right shoulder disorder as a 
result of service.

3.  The RO denied service connection for a right eye 
disability in a decision issued in December 1993; the veteran 
did not appeal that denial and it became final.

4.  The additional evidence regarding the veteran's right eye 
associated with the claims folder since the December 1993 
rating decision is not new evidence, but rather, cumulative 
and redundant evidence.


CONCLUSIONS OF LAW


1.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2004). 

2.  The December 1993 rating decision that denied the 
veteran's claim for service connection for a right eye 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2004).

3.  The evidence received subsequent to the December 1993 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim of entitlement to service 
connection for a right eye disability.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.304 (2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's claim for service connection for a left 
shoulder disability is closely related to his prior claim for 
a left wrist disability.  In March 1997, the Board granted 
service connection for a left wrist disability, which was 
later evaluated by the RO as 10 percent disabling.  As such, 
historical background for both has been included in the 
statement of facts.

Service medical records include a May 1963 notation that the 
veteran had fallen from a truck and injured his left wrist.  
On examination, there was pain in the area of the anatomical 
snuffbox and distal radius.  The impression was a fracture of 
the navicular bone.  X rays were ordered and a cast was 
applied.  X rays were negative and the cast was removed after 
fourteen days.  The veteran still complained of pain and was 
given an injection of xylocaine.  The injury was not noted on 
the June 1964 separation examination and, on clinical 
evaluation, upper extremities were normal.  

In an August 1964 statement, B.J., D.O., reported that the 
veteran gave a history of having been ordered to wash a truck 
in service in February 1963 at which time, he slipped on ice, 
fell from the truck, and sprained his left wrist.  On current 
examination, Dr. J. found the veteran's left wrist to be 
weak.  He diagnosed possible traumatic arthritis.

On an October 1964 VA examination, there was no tenderness, 
crepitation, deformity, or loss of motion.  The left wrist 
and forearm were the same size as the right and there was a 
good left hand grip.  An X ray of the left wrist was 
negative.

On a May 1965 VA examination by a board of orthopedic 
specialists, there was no swelling or deformity and there was 
good pulsation.  Range of motion was normal and he could 
touch each of the fingers with the thumb.  X rays were 
compared with those taken in October 1964 and no bone or 
joint abnormality was seen.  No orthopedic disorder was found 
during the examination. 

In a March 1973 letter addressed to whom it may concern, 
B.J., D.O., reported that the veteran gave a history of an 
injury to his left wrist in service in 1963.  The veteran had 
complained to him of pain and he had injected the veteran's 
left wrist with cortisone at least once each year since 1966.  
He noted that pain was more intense during cold weather and 
additional treatment was needed then.

In an August 1986 letter addressed to whom it may concern, 
J.E., D.C., reported that he had treated the veteran during 
the preceding year for complaints of pain of the left wrist, 
arm, and shoulder.

In January 1987, the veteran submitted to X rays of the left 
shoulder and scapula.  Internal and external rotation views 
of the left shoulder showed neither fracture nor dislocation.  
There was calcification on the soft tissue inferior to the 
clavicle.  The scapula appeared intact without evidence of 
fracture.

In March 1988 the veteran submitted to X rays of the left 
shoulder.  The examiner stated the head of the humerus and 
the glenohumeral joint appeared within normal limits.  There 
was minimal subluxation at the left acromioclavicular joint 
with weight bearing.  This was possibly a Grade I subluxation 
of incidental, but possibly significant, note is a one-
centimeter oval punched-out lesion in the proximal one-third 
of the shaft of the left humerus.

An April 1988 bone scan, made pursuant to complaints of other 
disorders, was normal.

A May 1988 consultation report indicated that the veteran 
complained of left should pain for many years.  X rays of the 
humerus indicated the small lucency in the proximal humerus 
cortex was again noted and had not changed in appearance 
since the March 1988 examination.  The lack of interval 
change suggested that it was a benign lesion such as a 
fibrous cortical defect.

In a June 1988 rating decision, it was determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a left wrist 
disorder.  By letter of the same month, the veteran was 
notified of the adverse rating decision.  He did not appeal 
the adverse decision; it became a final disallowance of the 
claim.

In April 1989, J.W.E., D.C. submitted a letter that stated 
that digital examination (palpation) of the veteran's head, 
neck and shoulders displayed marked myospasms of all areas.  
Orthopedic examination revealed limited motion of the left 
shoulder.  Muscle testing revealed weakness of all muscles in 
the left arm and shoulder with atrophy of the same.  The X 
ray report indicated that a comparison was made to the 
shoulder exam of March 1988 and the humerus exam of May 1988.  
Small lucency in the proximal left humeral shaft was 
essentially unchanged in size since either of the previous 
studies.  There was no associated bone destruction, 
periosteal reaction, or soft tissue mass.  The left shoulder 
was unremarkable.



In June 1989 the Social Security Administration granted the 
veteran disability benefits.  The decision section outlined 
that the veteran alleged disability due to a bad left arm, 
wrist and shoulder, decreased grip in the left arm and nerve 
seizures.  The alleged onset date of the disability was 
February 16, 1989, however, the veteran indicated that his 
condition first bothered him as early as April 18, 1988.  

In June 1990, the veteran sought to reopen the claim for 
entitlement to service connection for a left wrist disorder.  

In a November 1990 statement, J.W. H., D.O., reported 
treatment he had provided the veteran between January 1982 
and May 1985.  Of possible relevance was the entry for 
January 1982 when he treated the veteran for a wrist injury, 
not more specifically identified, after a fall on ice.

In January 1991 the veteran submitted statement to clarify 
that his shoulder injury was from his fall in service, and 
not from a car accident he was in after service.  He stated 
that he did not suffer any injuries from his car accident.

Also in January 1991, VA progress notes indicated the veteran 
complained of left shoulder pain.  Upon physical examination, 
there was good range of motion in the right shoulder but 
decreased range of motion in the left shoulder due to pain.  
There were no tender or trigger points in the left upper 
extremity including the bicipital tendon.  There was a tender 
point in the left scapula and rhomboid.  Strength was 3/5 in 
the left shoulder, left elbow, left wrist and fingers.

On a May 1991 report from the VA medical center pain clinic, 
the veteran complained of left upper extremity pain.  On 
motor examination, strength was 5/5 in the right upper 
extremity but 3/5 in the left wrist and fingers.

In an undated letter, N.W.P., O.D. stated that visual 
examinations were performed for the veteran in March 1988 and 
October 1991.  The veteran's right eye required a much 
stronger lens that the left.  Each examination showed an 
increase in the hyperopia and astigmatism needed to improve 
the vision back to its maximum.  The left eye was myopic with 
only slight astigmatism.  The veteran stated that years ago 
he had an injury to his right eye that could account for the 
difference in correction.

In February 1992 letters addressed to whom it may concern, 
the veteran's former wife and her current husband, both of 
whom were with the veteran in Germany when his wrist was 
injured, related the circumstances of the injury.  The 
veteran's former wife also reported that the wrist disorder 
required treatment with xylocaine injections subsequent to 
service.

On a March 1992 VA Travel Board hearing, the veteran 
testified about the injury he sustained in service after a 
fall from a truck.  Currently, he had little use of his left 
hand because he lacked grip strength.  He began seeking 
treatment for pain in his left wrist shortly after separation 
from service and the pain continued to the present.  He 
denied injury to his left wrist since service and denied any 
current disorder of the left arm or shoulder.  He had 
difficulty obtaining records of treatment provided by private 
physicians shortly after separation from service.

A May 1979 VA medical center discharge summary, submitted in 
March 1992, indicated that the veteran was admitted to the 
hospital on an unrelated complaint.  On a general 
examination, motor strength was normal except for the left 
wrist, which was 4/5.  On an August 1977 VA outpatient 
treatment record received in February 1993, the veteran gave 
a history of a left wrist fracture and complained of 
continued pain.  X rays showed no evidence of degenerative 
changes or of abnormal calcification.  The impression was 
that the left wrist was essentially normal.

On a December 1977 VA outpatient treatment record received in 
February 1993, the veteran complained of left wrist pain that 
was relieved with Motrin.  The impression was wrist pain, 
possibly posttraumatic.

On a June 1978 VA outpatient treatment record received in 
February 1993, the veteran complained of continued left wrist 
pain relieved only by Motrin.  The impression was 
posttraumatic arthritis.

In May 1992 a VA progress note indicated that the veteran did 
not have any pain in the left shoulder.

On a May 1993 VA orthopedic examination, the veteran reported 
the injury in service and complained of left wrist pain and 
weak left hand grip.  On examination of the left wrist and 
hand, there was markedly weak grip strength and diffuse 
tenderness over the distal radioulnar region; pulses were 2+ 
and sensation was intact.  X rays revealed mild joint space 
narrowing of the radiocarpal joint, diffuse osteopenia 
through the wrist, and no fractures or dislocations.  The 
diagnosis was chronic left wrist pain and weakness.

The veteran submitted to an ophthalmic examination in March 
1994.  The examiner noted the veteran claimed he was "nerve 
damaged" due to being hit over the right eyebrow with brass 
knuckles in 1962.  Visual acuity tests with glasses indicated 
that the veteran's right eye was 20/40 and left eye was 
20/20.  The external examination noted a fine scar on the 
veteran's right eyebrow.

In November 1994 the RO requested medical records of the 
veteran from the M.R.H. from August 1993 to present.  A 
handwritten note on the file copy of the letter indicated 
that 1988 was the last date of treatment.  The RO also 
requested medical records from E.F., D.O.  A handwritten 
response from the physician indicated that he had retired 
eight years prior and that his former patient records were 
located with D.B., D.O., also in Moberly, MO.

In February 1995 the veteran submitted to a VA visual 
examination.  The visual acuity results were as follows:
						Near		Far	
	Right Eye	Uncorrected		20/800	20/200
			Corrected		20/70		20/50

	Left Eye	Uncorrected		20/100	20/50
			Corrected		20/25		20/30

The final diagnosis for the February 1995 examination was 
illegible.
In April 1995 the veteran submitted to a VA visual 
examination.  The diagnosis was anisotropic amblyopia of the 
right eye.  The veteran's visual acuity remained unchanged 
from the previous examination in May 1993.  The veteran also 
had a nuclear sclerotic cataract, which was not visually 
significant.  In an addendum, the examiner stated that 
anisometropic amblyopia was not in any way related to the 
veteran's head trauma.  His nuclear sclerotic cataract was 
also not in any way related to his head trauma.  He had no 
ocular abnormalities in any way related to his head trauma.

In May 1995 the veteran also submitted to a VA visual 
examination.  The examiner diagnosed the veteran with 
anisometropia as the most likely cause of his decreased 
vision in the right eye.  He was also diagnosed with 
amblyopia.  The examiner stated that the only way to 
determine this with certainty would be to obtain prior 
records of visual acuity prior to his injury.  The examiner 
concluded that although the veteran had a history of trauma 
with seizure disorder, it was not felt that this was the 
cause of his decreased vision, although it could be 
determined with the early visual acuity testing.

In June 1995, N.W.P.,O.D. submitted a letter to the veteran.  
It stated that the results of the examination conducted on 
June 2, 1995 were as follows:  hyperopic-astigmatic with 
hypertropia; i.e. anisometripia with mild amblyopia of the 
right eye.  Unaided vision for distance with the right eye 
was 20/200 and the left eye was 20/40.  Aided, the right eye 
had visual acuity of 20/25-1 and the left eye 20/20.  The 
muscle imbalance of the right eye was corrected with a prism 
in the right lens.  The media of both eyes appeared clear and 
no pathology was detected.

On a December 1995 VA orthopedic examination, the veteran 
reported fractures of his left upper extremity in service and 
complained of left wrist pain, weakness of the hand and 
wrist, and decreased range of motion.  On examination of the 
left wrist and hand, there was minimal strength of grip and 
nonspecific volar and dorsal wrist tenderness; sensation to 
light touch was intact.  There was no fracture, no 
significant degenerative changes, and no osteopenia compared 
to the right wrist.  The diagnosis was left wrist pain.

On a July 1996 VA orthopedic examination, the veteran 
reported a left wrist fracture in service as a consequence of 
a fall from a truck.  The examiner noted that X rays from 
service medical records did not show a fracture.  The 
examiner further noted a history of many documented 
complaints of left wrist pain with minimal objective 
findings.  Again, the veteran complained of left wrist pain 
with use and at rest, weakness of the hand and wrist, and 
decreased range of motion.  On examination of the left wrist 
and hand, there was nonspecific radiocarpal tenderness, an 
incomplete fist, and a weak grip.  X rays showed degenerative 
disease of the radiocarpal and midcarpal joints and mild 
osteopenia.  The diagnoses were diffuse osteopenia, mild to 
moderate degenerative joint disease, and left wrist pain.  
Upon inquiry, the veteran attributed the inactivity, which 
resulted in osteopenia, to pain.  The examiner reiterated 
that passive range of motion was much greater than active and 
noted that that finding was not entirely consistent with the 
veteran's claims.  The examiner also noted that the 
degenerative joint disease may be related to age or past 
trauma and he was unable to determine the specific cause in 
this veteran's case.

In February 1997, J.R.B., M.D. Ph.D. reviewed the veteran's 
vision records from 1991 through 1996.  There was a moderate 
amount of variation, more noticeable in the distance vision 
of the right eye than the left.  The examiner was unable to 
explain the discrepancy in the veteran's vision.  The change 
could not be attributed to amblyopia which should have 
remained relatively stable, and since at times his vision had 
essentially been equal and as good as 20/25 in both eyes, the 
examiner found it very difficult to contribute to amblyopia 
despite the significant anisometropia present.  The examiner 
stated that no direct relationship existed between the blow 
suffered in the early 1960's and the veteran's recent change 
in vision of the right eye.

In February 1998 the veteran submitted to a VA joints 
examination.  The examiner noted that the veteran appeared to 
have normal strength in his left hand with very poor effort 
with his brace.  He made no effort and reported no strength 
without the brace.  No nerve or muscular disorder was 
suspected.  The veteran could have some mild degenerative 
joint disease as supported by his previous wrist and hand X 
rays, but there was no evidence of severe post-traumatic 
arthritis.  In July 1998 the veteran submitted an allegation 
that the examiner on his February 1998 VA examination pushed 
so hard on his shoulder, that he was in terrible pain for 
quite some time.  He stated that he had to put a heating pad 
directly on his shoulder for relief, and as a result burned 
his shoulder.

In March and April 1998, the veteran submitted to ophthalmic 
examinations, the results of which were not interpreted.

In July 2000 the veteran submitted to an ophthalmic 
examination, the results of whish were illegible.

In October 2000, the veteran was seen for passing out at 
work.  The veteran maintained that his left shoulder with 
damaged rotator cuff caused him to pass out.  He was 
scheduled for the neurology clinic.

In November 2000, the veteran was issued a shoulder 
immobilizer to assist in his pain management.

In October 2002, the veteran submitted to a VA joints 
examination.  The examiner noted that the veteran did not 
appear to be in acute distress.  When actually testing his 
muscle strength, the veteran appeared to be quite guarded in 
the examination.  He stated that he had no strength in his 
left had grip and had only partial closure of his fingertips 
with testing.  However, repetitive testing and testing with 
different implements in his hand allowed him to grip 
completely.  It was noted that when putting on his clothing 
the veteran was able to actively abduct his left shoulder to 
at least 90 degrees when putting on his shirt and hacked.  He 
complained of tenderness with light palpation over the 
biceps, triceps, scapula and anterior chest wall of the left 
side.  No trigger points were noted.  The examiner diagnosed 
the veteran with left wrist degenerative joint disease and 
the left shoulder/scapula with thoracic bursitis, chronic in 
nature, with intermittent impingement syndrome as evaluated 
in May 1999, with positive degenerative disease of his 
supraspinatus muscle.  Documentation was lacking to establish 
whether an injury in the 1960s was related to the current 
shoulder injury.  The examiner also noted that the veteran's 
examination was extremely inconsistent and his activities 
were much more guarded during evaluation versus when not 
directly being evaluated, such as re-donning his clothing.

In November 2002, an opinion for the joint examination in 
October 2002 was issued, as the examiner had not reviewed the 
veteran's claims folder at the initial examination.  The 
examiner stated that based upon the reviewed information, it 
was as least as likely as not that the veteran's shoulder 
problems were not related to his injury that occurred in May 
1963.  The records did not indicate a problem at the time or 
within one year following the original injury.  The veteran 
was seen repetitively on sick call and not once after his 
initial injury did he have complaints or evidence of 
chronicity with wrist or shoulder pain.

The veteran submitted to a VA joints examination in July 
2004.  The examiner diagnosed the veteran with somatic 
dysfunction of the left rhomboid and mild degenerative joint 
disease of the supraspinatus tendon noted on magnetic 
resonance imaging in April 1999.  Based upon the previously 
reviewed information in the veteran's folder from his active-
duty time period as well as his period immediately following 
and up to 15 years post discharge from the military, the 
examiner stated there was no mention or complaint of shoulder 
rhomboid evaluation or pain.  Based upon this information it 
was more likely than not that his shoulder and rhomboid 
problems were unrelated to his injury that occurred in May 
1963, as his records did not indicate a problem at the time 
or within one year following his original injury.  He was 
seen repeatedly on a sic-call basis and not once after his 
initial injury did he have complaints or evidence of 
chronicity of shoulder complaints or rhomboid complaints.

X rays taken in conjunction with the July 2004 VA examination 
indicated some joint space narrowing at the acromial 
clavicular joint consistent with degenerative change.  There 
was otherwise no fracture, dislocation or bony destruction.





Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated January 2004, the VA 
informed the veteran of the elements necessary to 
substantiate his claims for a left shoulder disability and a 
right eye disability.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The January 2004 letter informed the 
veteran that the VA was responsible for obtaining relevant 
records from any Federal agency.  This includes medical 
records from the military, from VA hospitals (including 
private facilities where the VA has authorized treatment) or 
from the Social Security Administration.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2004 letter requested the veteran inform 
the VA if he was denied or lost employment with Dupont.  He 
was also asked to prvide the location of the facility where 
he was applying or was released from work.  The April 2003 
letter requested that the veteran provide the names of the 
people, agencies or companies that have records that could 
assist in substantiating the veteran's claim.  The letter 
also requested the addresses, approximate time frames covered 
by such records and the conditions for which the veteran was 
treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his left shoulder and right eye.  
There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in January 1999, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in January 1999 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his left shoulder and right 
eye throughout the more than 10 years that his claim has been 
adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2003 and January 2004 VCAA letters.  
Following these letters, the development of the claim 
continued, and, in December 2003 and December 2004, the claim 
was reviewed and the veteran was sent a supplemental 
statement of the case.  As a result, the veteran was provided 
the required notices and he was afforded an opportunity to 
respond after he was fully informed of the evidence needed to 
substantiate the claim.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Service Connection for a Left Shoulder Disability

The veteran claims that he suffers from a left shoulder 
disability as a result of service.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 C.F.R. §§ 3.307, 
3.309 (a) (2004).  The mere fact of an in-service disease or 
injury is not enough; there must be chronic disability 
resulting from that disease or injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2004).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease or injury diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2004). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

As discussed above, 38 C.F.R. § 3.303, 3.307 and 3.309 (a) 
set forth three elements to establish service connection on a 
direct or presumptive basis.  The record must show (1) a 
current medical diagnosis of a left shoulder disability, (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence of a disease or injury involving the left 
shoulder and (3) medical evidence of a causal nexus between 
the claimed in-service left shoulder disease or inury and the 
current left shoulder disability.  See Hickson, supra.

With regard to element (1), the veteran has submitted medical 
evidence that establishes a current medical diagnosis of a 
left shoulder disability.  Diagnoses from both private and VA 
examiners range from 1986 to 2004.  The veteran's first 
reported treatment for shoulder pain was in August 1986.  In 
April 1989 J.W.E., D.C. stated that upon orthopedic 
examination, there was limited motion of the left shoulder.  
Muscle testing revealed weakness of all muscles in the left 
arm and shoulder with atrophy of the same.  In January 1991, 
VA progress notes indicated a decreased range of motion in 
the left shoulder due to pain.  In October 2002, a VA 
examiner diagnosed the veteran with chronic thoracic bursitis 
of the left shoulder/scapula with intermittent impingement 
syndrome, with positive degenerative disease of his 
supraspinatus muscle.  The VA examination in July 2004 
revealed somatic dysfunction of the left rhomboid and mild 
degenerative joint disease of the supraspinatus tendon noted 
on magnetic resonance imaging in April 1999.  X rays taken in 
conjunction with the July 2004 VA examination indicated some 
joint space narrowing at the acromial clavicular joint 
consistent with degenerative change.

With regard to element (2), there is no evidence in service 
of a shoulder disease or injury in service.  The veteran 
stated that he had suffered left shoulder injuries subsequent 
to his fall in 1963.  The Board, however, is unable to 
identify satisfactory objective evidence that proves this 
assertion.  As such, further analysis to include element (3) 
is not necessary.

The veteran has failed to prove that his current left 
shoulder disorder was incurred in service, thus failing to 
satisfy the elements necessary to establish service 
connection.  See 38 C.F.R. § 3.303 (2004).

Thorough review of the evidence also reveals that a diagnosis 
and treatment for a left shoulder disorder was not until 
1986, more than 20 years after discharge from service.  As 
such, the veteran does not meet the requirements of 38 C.F.R. 
§ 3.307 and 3.309, granting service connection for certain 
chronic diseases if it manifests itself to a compensable 
degree within one year of leaving service.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he incurred a left shoulder 
disability while on active military duty, the second element 
of 38 C.F.R. § 3.303 has not been met to establish direct or 
presumptive service connection.  The veteran also failed to 
meet element (3) of Wallin v. West, 11 Vet. App. 509, 512, 
establishing a causal nexus between his service-connected 
skin disability and his current arthritis of the right knee.

In summary, the Board concludes that service connection for a 
left shoulder disability is not warranted.  The veteran is 
not entitled to the application of the benefit of the doubt 
because there is no reasonable doubt that could be resolved 
in his favor.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  The benefit sought on appeal is accordingly 
denied.

New and Material Evidence

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in January 1996.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
records was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992).

Regarding the evidence that the veteran submitted subsequent 
to the May 1997 rating decision, it is determined that it is 
cumulative and redundant.  Prior to May 1997, it was already 
established that the veteran had a right eye disorder.  The 
evidence that the veteran submitted subsequent to the May 
1997 rating decision, i.e., the evidence from the VA 
examinations, only reinforces the fact that the veteran 
suffers from a diagnosed right eye disorder.  In other words, 
it is cumulative and redundant.

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  See Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for a 
right eye disability necessarily falls short of the standard 
established in 38 C.F.R. § 3.156 (2001).  Accordingly, the 
request to reopen the veteran's claim must be denied.
ORDER

Service connection for a left shoulder disorder is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
eye disability, the benefit sought on appeal is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


